FILED
                           NOT FOR PUBLICATION
                                                                                JUN 24 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-50197

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00196-SVW-1
 v.

NERSES NICK BRONSOZIAN,
                                                 ORDER*
              Defendant-Appellant.


                On Remand from the United States Supreme Court

Before: GRABER and BYBEE, Circuit Judges, and HARPOOL,** District Judge.

      In light of the recent order of the Supreme Court of the United States,

Bronsozian v. United States, No. 19-6220, 2020 WL 1906543 (U.S. Apr. 20, 2020)

(Mem.), this case is remanded to the district court for consideration of the pending

application to vacate the judgment and dismiss the indictment.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.